Title: To James Madison from Sylvanus Bourne, 10 August 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office US Amsm. Augt. 10 1801.
					
					I embrace the earliest occasion which presents of forwarding you the inclosed from Mr. Murray as it conveys the pleasing intelligence of his having at length succeeded in bringing all matters to a close with France.  I now indulge the hope that nothing else may arise to disturb the tranquillity of the U States during the existence of the War in Europe which I fear is not yet near its end.  The negotiations are said to be much interrupted within a few days past—while the objects of Offence & defence reciprocally engross the attention of the two Parties.  I have the honor to be sir all due respect Yr Ob Servt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
